Citation Nr: 1433462	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis B and C, with right abdominal pain. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.  

The Veteran and his wife testified at a hearing before the undersigned in April 2014.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU was raised during the Veteran's April 2014 Board hearing.  Although entitlement to a TDIU was previously denied in a July 2010 rating decision and the Veteran did not timely perfect an appeal to that decision, the Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is subsequently raised by assertion, regardless of prior RO consideration of the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Issues concerning entitlement to service connection for depression and a petition to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, both claims including as secondary to service-connected hepatitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to his claim for service connection for PFB, the Veteran's service treatment records (STRs) show that he was put on multiple shaving profiles for PFB during service.  He contends that he has continued to have problems with PFB since that time, and that he kept a beard for several years following service due to ongoing problems with PFB.  During his April 2014 Board hearing, he maintained that he still suffered from problems with PFB.  In spite of this evidence, the Veteran has not yet been afforded a VA examination with respect to his PFB claim.  Thus, remand is required to afford him a VA dermatology examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the left knee claim, the Veteran reported an initial left knee injury after slipping when stepping off a truck and hitting his knee on concrete.  His STRs reveal that he underwent frequent treatment for chronic left knee pain during service.  He credibly testified during his Board hearing that he has continued to suffer from left knee pain since his separation from service, and he reported having been diagnosed with arthritis.  While post-service treatment records from the Veteran's prior employer reveal a current diagnosis of knee arthropathy, the Veteran has not been afforded a VA examination of his left knee.  Thus, remand of this claim is also necessary to afford the Veteran a VA orthopedic examination.  See id.

With respect to the increased rating claim for service-connected hepatitis, this disability was last evaluated during a December 2008 VA general examination before service connection was granted.  That examination report, however, did not clearly consider all potentially relevant symptomatology to fully consider the severity of the disability under relevant rating criteria.  Thus, the Veteran is entitled to a new VA examination to fully assess the current severity of his service-connected hepatitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

With respect to the TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Finally, the Veteran testified during his Board hearing that he received VA treatment, including dermatology treatment, for his PFB at a VA facility in Grand Rapids, Michigan.  He also noted that he was scheduled for a left knee MRI in May 2014, and that he was starting new hepatitis treatment also in May 2014.  Records of his VA care, other than minimal records dated in August 2008, have not been associated with the claims file, and must be obtained on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Veteran reported during his Board hearing that he underwent consultation for VA vocational rehabilitation benefits; however, his vocational rehabilitation records also have not been associated with the claims file.  These records must also be obtained on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.

Additionally, obtain a complete copy of the Veteran's VA treatment records pertaining to the claimed disabilities on appeal from the Battle Creek, Michigan, VA Medical Center, and associated facilities.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA dermatology examination with respect to his claimed pseudofolliculitis barbae.  The VA examination report or addendum should indicate that a complete copy of this REMAND was made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe any PFB or related dermatological disability found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current PFB or related disability was incurred during service, or as a result of an in-service disease, event, or injury.  

The examiner should specifically address the Veteran's noted PFB which became present during service and determine if any present disability is the same.  The examiner should also address the Veteran's contention that he has suffered from PFB since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Schedule the Veteran for a VA orthopedic examination of his left knee.  The VA examination report or addendum should indicate that a complete copy of this REMAND was made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all left knee disabilities found to be present, to specifically include arthritis. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was incurred during service, or as a result of an in-service disease, event, or injury, to include the Veteran's reported injury that took place when he slipped while getting off a truck and hit his knee on concrete.

The examiner should specifically address the Veteran's STRs, which reflect chronic left knee pain during service, and his credible contention of a continuity of left knee symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for a VA examination to assess the severity of his service-connected hepatitis.  The VA examination report or addendum should indicate that a complete copy of this REMAND was made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The VA examiner should specifically note all symptomatology and manifestations caused by the service-connected hepatitis B and C, to include any cirrhosis.  

The VA examiner should indicate whether the service-connected hepatitis causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.

If the service-connected hepatitis causes or has caused incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should document the frequency and duration of these episodes during 12 months periods since April 2008.  The examiner should report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and/or right upper quadrant pain.

The examiner should additionally provide an opinion as to whether the Veteran's service-connected hepatitis has rendered him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner should comment on whether considering pseudofolliculitis barbae and a left knee disability to be service connected would change this opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

6.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

